Citation Nr: 9933675
Decision Date: 12/01/99	Archive Date: 03/02/00


Citation Nr: 9933675  
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  92-55 200 )     DATE
     )
     RECONSIDERATION  )
     )


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder, other than arthritis.


REPRESENTATION

Appellant represented by:Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.C.



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from May 1951 to 
July 1954, and from February 1955 to February 1957.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
Regional Office in Montgomery, Alabama (hereinafter RO).  
This case was originally before the Board in December 1992, 
at which time the Board found that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement for service connection for a back disorder.  
Subsequently, a Motion for the Reconsideration of that 
decision was filed with the Board.  Reconsideration of the 
decision was granted by the Chairman pursuant to 38 U.S.C.A. 
§ 7103(b) (West 1991) and the case was denied by an expanded 
panel of the Board in May 1996.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court) and by an order dated in March 
1999, the Court vacated the May 1996 Board decision and 
remanded the case to the Board, for readjudication consistent 
with the Order.  

Service connection was previously denied for a generic "back 
disorder."  The veteran has submitted evidence that tends to 
establish that he has degenerative arthritis, lumbar spine, 
and degenerative disc disease.  Arthritis is a different 
disease process than that previously denied.  In addition, 
arthritis is a chronic disease that is entitled to 
presumptive service connection consideration.  The March 1964 
rating decision did not deny or address the issue of 
entitlement to service connection for the disability 
resulting from the disease of arthritis.  The Court has noted 
that the general rules regarding finality may be subject to 
the presence of a new claim.  In this case, the claim for 
service connection for arthritis is a new claim.  Odiorne v. 
Principi, 3 Vet.App. 456 (1992).  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate disposition.  


REMAND

In the Order dated in March 1999, the Court noted that the 
Board had denied reopening the veteran's claim for service 
connection for a back disorder as the additional evidence 
submitted, considered with all the evidence of record, did 
not present a "reasonable possibility of changing the 
previous decision."  The Court determined that due to the 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
claim must be remanded for analysis of the claim under 38 
C.F.R. § 3.156 (1998).

In addition, the veteran has submitted directly to the Board, 
with waiver of RO consideration, photocopies of a June 25, 
1998 "ORTHOPAEDIC REPORT" by John B. Morris, M.D., which 
recited that his office had been following the veteran since 
1967, that the veteran reported a problem with his back for 
about 10 years when he was first seen, and that he had 
reported "that it seemed to start when he bent over to pick 
up some wire about ten years prior to that."  Dr. Morris 
also indicated that records sent to him had indicated that 
the veteran had a problem in the service, including repeated 
episodes of back problems from 1952 until 1956.  He then 
stated "Therefore, I think all of this is probably part of 
the same process that has been part of his back problem."  
Her added that he did not know of a particular injury that 
the veteran had sustained in service.  This opinion by 
Dr. Morris is not entirely clear.  Nonetheless, it seems to 
suggest that Dr. Morris thinks that there may be a nexus 
between some current back disability of the veteran and some 
disease or injury during the veteran's military service.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet.App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69, 77-80 (1995).  As VA is on 
notice of the opinion of Dr. Morris, further clarification of 
his opinion would be warranted under Graves.  


The case is hereby REMANDED to the RO for the following 
action:

1.  The RO should send a copy of the June 
25, 1998, report to Dr. Morris and 
request that he clarify his diagnosis of 
the veteran's current back disability and 
its relationship, if any, with any 
disease or injury - which the physician 
should specify - during the veteran's 
military service.

2.  The RO should issue a supplemental 
statement of the case addressing whether 
the appellant has submitted new and 
material evidence to reopen the claim for 
service connection for a back disorder, 
other than arthritis, in light of Hodge, 
and evaluate such claim under the 
provisions of 38 C.F.R. § 3.156.

Thereafter, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board  or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have 

been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



                 
     MARY GALLAGHER         JEFF MARTIN
Member, Board of Veterans' AppealsMember, Board of Veterans' 
Appeals


           
     LAWRENCE M. SULLIVAN
Member, Board of Veterans' Appeals


                 
     H. N. SCHWARTZ   J. W. BLASINGAME, SR.
Member, Board of Veterans' AppealsMember, Board of Veterans' 
Appeals


           
     HOLLY E. MOEHLMANN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




 
 DOCKET NO. 92-55 200 )     DATE 
     ) 
     RECONSIDERATION        ) 
     )
 
 On appeal from the Department of Veterans Affairs Regional Office in Montgomery,
Alabama
 
 THE ISSUE
 
 Whether new and material evidence has been submitted to reopen a claim of entitlement to
service connection for a back disorder, other than arthritis.
 
 REPRESENTATION
 
 Appellant represented by:Disabled American Veterans
 
 WITNESSES AT HEARING ON APPEAL
 
 Appellant and M.C.
 
 ATTORNEY FOR THE BOARD
 
 J. A. McDonald, Counsel
 
 INTRODUCTION
 
 The veteran served on active military duty from May 1951 to July 1954, and from February
1955 to February 1957. This case comes before the Board of Veterans' Appeals (hereinafter
Board) on appeal from the Department of Veterans Affairs Regional Office in Montgomery,
Alabama (hereinafter RO). This case was originally before the Board in December 1992, at
which time the Board found that new and material evidence had not been submitted to reopen
the veteran's claim of entitlement for service connection for a back disorder. Subsequently, a
Motion for the Reconsideration of that decision was filed with the Board. Reconsideration of
the decision has been ordered by the authority granted the Chairman in 38 U.S.C.A. § 7103(b)
(West 1991 & Supp. 1995) and the case is now before an expanded panel of the Board. This
decision by the expanded panel replaces the December 1992 decision and is the final decision
of the Board.
 
 Service connection was previously denied for a generic "back disorder." The veteran has
submitted evidence that tends to establish that he has degenerative arthritis, lumbar spine, and
degenerative disc disease. Arthritis is a different disease process than that previously denied.
In addition, arthritis is a chronic disease that is entitled to consideration for presumptive
service connection. The March 1964 rating decision did not deny or address the issue of
entitlement to service connection for the disability resulting from the disease of arthritis. The
United States Court of Veterans Appeals (hereinafter Court) has noted that the general rules
regarding finality may be subject to the presence of a new claim. In this case, the claim for
service connection for arthritis is a new claim. See Odiorne v. Principi, 3 Vet.App. 456
(1992). As this issue has not been developed for appellate review, it is referred to the RO for
appropriate disposition.
 
 CONTENTIONS OF APPELLANT ON APPEAL
 
 The veteran contends that service connection for a back disorder is warranted as this disorder
was incurred while in service.
 
 DECISION OF THE BOARD
 
 The Board, in accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp.
1995), has reviewed and considered all of the evidence and material of record in the veteran's
claims files. Based on its review of the relevant evidence in this matter, and for the following
reasons and bases, it is the decision of the Board that new and material evidence has not been
submitted to reopen the veteran's claim of entitlement to service connection for a back
disorder, other than arthritis.
 
 FINDINGS OF FACT
 
 1. A back disorder was denied by an unappealed rating decision in March 1964.
 
 2. Additional evidence submitted since the March 1964 rating decision, when considered with
all the evidence, both old and new, presents no reasonable possibility of changing the previous
decision.
 
 CONCLUSION OF LAW
 
 Evidence submitted to reopen the claim of entitlement to service connection for a back
disorder, other than arthritis, is not new and material, and therefore, the claim is not reopened.
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1995).
 
 REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
 Pertinent Department of Veterans Affairs (hereinafter VA) law provides that service
connection may be allowed for a disability which is incurred in or aggravated by the veteran's
period of active service. 38 U.S.C.A. §§ 1110, 1131 (West 1991). The RO denied the veteran's
claim for a back disorder by an unappealed rating decision in March 1964, on the basis that
the veteran's back disorder was not shown to be related to the veteran's complaints in service.
The Court in Glynn v. Brown, 6 Vet.App. 523, 528-29 (1994), interpreted 38 U.S.C.A. § 5108
as mandating review of "all of the evidence submitted by a claimant since the last final denial
of the merits of a claim in order to determine whether a claim must be reopened and
readjudicated on the merits." Id. A § 5108 determination of "new and material evidence"
cannot be made by looking solely at evidence submitted since the last refusal to reopen for
lack of new and material evidence.
 
 In order to comply with the holding in Glynn, the Board must determine, from among the
RO decisions and a Board decision in the claims file, which decision constitutes the last final
denial on the merits of the claim for service connection for a back disorder. Glynn, 6
Vet.App. at 528-29. The 1958 rating decision denied service connection for a back disorder
on the merits of the claim, from the veteran's initial application for service connection for a
back disorder, as no back disorder was shown by the evidence then of record. A rating
decision in 1964, appears to have reopened the claim as a back disorder was then found to be
present, but denied the claim of service connection for chronic lumbosacral strain on the
merits.
 
 Thereafter, a rating decision in 1989 denied a petition by the veteran to reopen his claim for
service connection for a back disorder, on the basis that no new and material evidence had
been received to justify a reopening. The veteran appealed the 1989 RO denial of his petition
to reopen, and the Board denied service connection for a back disorder in 1990, noting that
service connection could not "be granted on the same factual basis." Although it employed the
" new factual basis" terminology then in use, the effect of the 1990 Board decision was to
deny the veteran's petition to reopen his claim for service connection for a back disorder.
Further, the 1990 Board decision contains findings of facts that service connection for a back
disorder was previously denied and that the evidence subsequent to the 1964 decision failed
"to alter the basis upon which it was predicated." Therefore, the veteran's claim for
entitlement to service connection for a back disorder was previously and finally denied on the
merits in the March 1964 rating decision.
 
 To reopen a finally denied claim, a veteran must submit new and material evidence. 38
U.S.C.A. § 5108, 7105; 38 C.F.R. § 3.104. Evidence is new when not merely cumulative of
other evidence on the record. Material evidence is relevant to, and probative of, the issue at
hand, and of sufficient weight and significance that there is a reasonable possibility that when
viewed in the context of all the evidence, both old and new, the additional evidence will
change the disposition of the claim. 38 C.F.R. § 3.156; Vecina v. Brown, 6 Vet.App. 519, 522
(1994); Mintz v. Brown, 6 Vet.App. 277, 280 (1994); Colvin v. Derwinski, 1 Vet.App. 171,
174 (1991); see Manio v. Derwinski, 1 Vet.App. 140, 145 (1991). Evidence is presumed
credible for the purposes of reopening unless it is inherently false or untrue. Duran v. Brown,
7 Vet.App. 216, 220 (1994); Justus v. Principi, 3 Vet.App. 510, 513 (1992).
 
 Determining what the "issue at hand" is for the purposes of reopening a finally denied claim
depends on what evidence was before Board when the final decision was made and the
reasons that were given for the denial of the claim. See Colvin, 1 Vet.App. at 174. Therefore,
the issue before the Board is whether the additional evidence submitted by the veteran since
the March 1964 rating decision is both new and material in that it tends to establish that the
veteran's back disorder had its onset while in service or that the veteran has a back disorder
which is related to military service.
 
 Relevant, non-duplicative evidence obtained since the previous final denial in 1964 includes,
inter alia, private medical records from J. Morris, M.D., dated from 1967 to 1995. These
records are cumulative as they show only that the veteran began treatment for a back disorder
in 1967 and currently has a back disorder. That the veteran had a back disorder which was
being treated was considered by the RO in 1964. Also submitted was a report from C. B.
Thuss, M.D., indicating the veteran injured his back in 1983. This information presents no
clinical evidence that the veteran's back disorder was related to his military service. Records
from South Highlands Infirmary dated in 1958, are cumulative of a summary of treatment by
J. B. Crow, M.D., considered by the RO in 1964.
 
 Further submitted was a summary by Dr. Morris dated in 1994 of the veteran's medical
history beginning in 1952. An entry noted "stitches for cut back" in 1952. Dr. Morris was
requested to document the basis of this entry; however there is no documentation in the
veteran's treatment records which does so. The veteran stated that this entry was based on his
service medical records, as he was not treated by Dr. Morris in 1952. Although a review of
the veteran's service medical records are negative for any such entry, a claim for VA
compensation benefits submitted by the veteran in 1963 did however report "stitches for cut
back." The Court has held that such history articulated by the veteran has no probative value
and cannot be considered material for the purpose of reopening the veteran's claim. Reonal v.
Brown, 5 Vet.App. 458, 460-461 (1993). Furthermore, the Court stated that evidence which is
simply information recorded by a medical examiner, unenhanced by any additional medical
comment by that examiner, does not constitute "competent medical evidence." LeShore v.
Brown, 8 Vet.App. 406 (1995). As there is no authentication for this entry, this evidence, as
well as the other medical records submitted, is not new and material as it presents no clinical
evidence of record that the veteran's back disorder is related to his military service.
 
 Also submitted to reopen the veteran's claim of entitlement to a back disorder are statements
from the veteran's minister, mother, and spouse. The veteran's minister indicated that the
veteran went to the VA hospital in 1957 and 1958 for his back. The veteran's mother stated
that the veteran told her that he hurt his back while in service, and that soon after service he
reinjured his back. The veteran's spouse reported that they were married in 1957, and that the
veteran had a back condition and was treated by VA that same year. The veteran testified
before the Board in July 1992 that he injured his back in service, which continued to bother
him intermittently until service discharge. He stated that after service discharge he injured his
back in 1957. M.C. testified that the veteran told him in 1957 that he injured his back while
in service. Due consideration has been given to the witness' testimony and statements adduced
here. As noted above, evidence is presumed credible for the purposes of reopening unless it is
inherently false or untrue. Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus v. Principi, 3
Vet.App. 510, 513 (1992). However, as M.C., the veteran, and his mother, spouse, and
minister are not physicians, they are not competent to make a determination that his current
back disorder is the result of any complaints made in service over three decades ago. Espiritu
v. Derwinski, 2 Vet.App. 492, 495 (1992); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). As
such, this evidence does not present a reasonable possibility that the outcome would be
changed. Colvin, 1 Vet.App. at 174.
 
 As none of the evidence added to the record since the 1964 rating decision, either by itself or
in the context of all the evidence, both old and new, provides medical evidence reflecting that
the veteran currently has a back disorder that was incurred in service or is related thereto, the
Board concludes that the additional evidence does not constitute new and material evidence
sufficient to reopen the claim for service connection for a back disorder. Therefore, the March
1964 rating decision remains final, and the claim is not reopened.
 
 ORDER
 
 New and material evidence not having been submitted, a petition to reopen a claim for
service connection for a back disorder, other than arthritis, is denied.
 

     MARY GALLAGHER         JEFF MARTIN
 

     LAWRENCE M. SULLIVAN
 

     H. N. SCHWARTZ   J. W. BLASINGAME, SR.
 

     HOLLY E. MOEHLMANN
 
 NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 1991 & Supp. 1995),
a decision of the Board of Veterans' Appeals granting less than the complete benefit, or
benefits, sought on appeal is appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed with the agency of
original jurisdiction on or after November 18, 1988. Veterans' Judicial Review Act, Pub. L.
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988). The date which appears on the face of this
decision constitutes the date of mailing and the copy of this decision which you have received
is your notice of the action taken on your appeal by the Board of Veterans' Appeals.
 

DOCKET NO. 92-55 200  )     DATE 
     ) 
     RECONSIDERATION        ) 
     )
 
 On appeal from the Department of Veterans Affairs Regional Office in Montgomery,
Alabama
 
 THE ISSUE
 
 Whether new and material evidence has been submitted to reopen a claim of entitlement to
service connection for a back disorder, other than arthritis.
 
 REPRESENTATION
 
 Appellant represented by:Disabled American Veterans
 
 WITNESSES AT HEARING ON APPEAL
 
 Appellant and M.C.
 
 ATTORNEY FOR THE BOARD
 
 J. A. McDonald, Counsel
 
 INTRODUCTION
 
 The veteran served on active military duty from May 1951 to July 1954, and from February
1955 to February 1957. This case comes before the Board of Veterans' Appeals (hereinafter
Board) on appeal from the Department of Veterans Affairs Regional Office in Montgomery,
Alabama (hereinafter RO). This case was originally before the Board in December 1992, at
which time the Board found that new and material evidence had not been submitted to reopen
the veteran's claim of entitlement for service connection for a back disorder. Subsequently, a
Motion for the Reconsideration of that decision was filed with the Board. Reconsideration of
the decision has been ordered by the authority granted the Chairman in 38 U.S.C.A. § 7103(b)
(West 1991 & Supp. 1995) and the case is now before an expanded panel of the Board. This
decision by the expanded panel replaces the December 1992 decision and is the final decision
of the Board.
 
 Service connection was previously denied for a generic "back disorder." The veteran has
submitted evidence that tends to establish that he has degenerative arthritis, lumbar spine, and
degenerative disc disease. Arthritis is a different disease process than that previously denied.
In addition, arthritis is a chronic disease that is entitled to consideration for presumptive
service connection. The March 1964 rating decision did not deny or address the issue of
entitlement to service connection for the disability resulting from the disease of arthritis. The
United States Court of Veterans Appeals (hereinafter Court) has noted that the general rules
regarding finality may be subject to the presence of a new claim. In this case, the claim for
service connection for arthritis is a new claim. See Odiorne v. Principi, 3 Vet.App. 456
(1992). As this issue has not been developed for appellate review, it is referred to the RO for
appropriate disposition.
 
 CONTENTIONS OF APPELLANT ON APPEAL
 
 The veteran contends that service connection for a back disorder is warranted as this disorder
was incurred while in service.
 
 DECISION OF THE BOARD
 
 The Board, in accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp.
1995), has reviewed and considered all of the evidence and material of record in the veteran's
claims files. Based on its review of the relevant evidence in this matter, and for the following
reasons and bases, it is the decision of the Board that new and material evidence has not been
submitted to reopen the veteran's claim of entitlement to service connection for a back
disorder, other than arthritis.
 
 FINDINGS OF FACT
 
 1. A back disorder was denied by an unappealed rating decision in March 1964.
 
 2. Additional evidence submitted since the March 1964 rating decision, when considered with
all the evidence, both old and new, presents no reasonable possibility of changing the previous
decision.
 
 CONCLUSION OF LAW
 
 Evidence submitted to reopen the claim of entitlement to service connection for a back
disorder, other than arthritis, is not new and material, and therefore, the claim is not reopened.
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1995).
 
 REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
 Pertinent Department of Veterans Affairs (hereinafter VA) law provides that service
connection may be allowed for a disability which is incurred in or aggravated by the veteran's
period of active service. 38 U.S.C.A. §§ 1110, 1131 (West 1991). The RO denied the veteran's
claim for a back disorder by an unappealed rating decision in March 1964, on the basis that
the veteran's back disorder was not shown to be related to the veteran's complaints in service.
The Court in Glynn v. Brown, 6 Vet.App. 523, 528-29 (1994), interpreted 38 U.S.C.A. § 5108
as mandating review of "all of the evidence submitted by a claimant since the last final denial
of the merits of a claim in order to determine whether a claim must be reopened and
readjudicated on the merits." Id. A § 5108 determination of "new and material evidence"
cannot be made by looking solely at evidence submitted since the last refusal to reopen for
lack of new and material evidence.
 
 In order to comply with the holding in Glynn, the Board must determine, from among the
RO decisions and a Board decision in the claims file, which decision constitutes the last final
denial on the merits of the claim for service connection for a back disorder. Glynn, 6
Vet.App. at 528-29. The 1958 rating decision denied service connection for a back disorder
on the merits of the claim, from the veteran's initial application for service connection for a
back disorder, as no back disorder was shown by the evidence then of record. A rating
decision in 1964, appears to have reopened the claim as a back disorder was then found to be
present, but denied the claim of service connection for chronic lumbosacral strain on the
merits.
 
 Thereafter, a rating decision in 1989 denied a petition by the veteran to reopen his claim for
service connection for a back disorder, on the basis that no new and material evidence had
been received to justify a reopening. The veteran appealed the 1989 RO denial of his petition
to reopen, and the Board denied service connection for a back disorder in 1990, noting that
service connection could not "be granted on the same factual basis." Although it employed the
" new factual basis" terminology then in use, the effect of the 1990 Board decision was to
deny the veteran's petition to reopen his claim for service connection for a back disorder.
Further, the 1990 Board decision contains findings of facts that service connection for a back
disorder was previously denied and that the evidence subsequent to the 1964 decision failed
"to alter the basis upon which it was predicated." Therefore, the veteran's claim for
entitlement to service connection for a back disorder was previously and finally denied on the
merits in the March 1964 rating decision.
 
 To reopen a finally denied claim, a veteran must submit new and material evidence. 38
U.S.C.A. § 5108, 7105; 38 C.F.R. § 3.104. Evidence is new when not merely cumulative of
other evidence on the record. Material evidence is relevant to, and probative of, the issue at
hand, and of sufficient weight and significance that there is a reasonable possibility that when
viewed in the context of all the evidence, both old and new, the additional evidence will
change the disposition of the claim. 38 C.F.R. § 3.156; Vecina v. Brown, 6 Vet.App. 519, 522
(1994); Mintz v. Brown, 6 Vet.App. 277, 280 (1994); Colvin v. Derwinski, 1 Vet.App. 171,
174 (1991); see Manio v. Derwinski, 1 Vet.App. 140, 145 (1991). Evidence is presumed
credible for the purposes of reopening unless it is inherently false or untrue. Duran v. Brown,
7 Vet.App. 216, 220 (1994); Justus v. Principi, 3 Vet.App. 510, 513 (1992).
 
 Determining what the "issue at hand" is for the purposes of reopening a finally denied claim
depends on what evidence was before Board when the final decision was made and the
reasons that were given for the denial of the claim. See Colvin, 1 Vet.App. at 174. Therefore,
the issue before the Board is whether the additional evidence submitted by the veteran since
the March 1964 rating decision is both new and material in that it tends to establish that the
veteran's back disorder had its onset while in service or that the veteran has a back disorder
which is related to military service.
 
 Relevant, non-duplicative evidence obtained since the previous final denial in 1964 includes,
inter alia, private medical records from J. Morris, M.D., dated from 1967 to 1995. These
records are cumulative as they show only that the veteran began treatment for a back disorder
in 1967 and currently has a back disorder. That the veteran had a back disorder which was
being treated was considered by the RO in 1964. Also submitted was a report from C. B.
Thuss, M.D., indicating the veteran injured his back in 1983. This information presents no
clinical evidence that the veteran's back disorder was related to his military service. Records
from South Highlands Infirmary dated in 1958, are cumulative of a summary of treatment by
J. B. Crow, M.D., considered by the RO in 1964.
 
 Further submitted was a summary by Dr. Morris dated in 1994 of the veteran's medical
history beginning in 1952. An entry noted "stitches for cut back" in 1952. Dr. Morris was
requested to document the basis of this entry; however there is no documentation in the
veteran's treatment records which does so. The veteran stated that this entry was based on his
service medical records, as he was not treated by Dr. Morris in 1952. Although a review of
the veteran's service medical records are negative for any such entry, a claim for VA
compensation benefits submitted by the veteran in 1963 did however report "stitches for cut
back." The Court has held that such history articulated by the veteran has no probative value
and cannot be considered material for the purpose of reopening the veteran's claim. Reonal v.
Brown, 5 Vet.App. 458, 460-461 (1993). Furthermore, the Court stated that evidence which is
simply information recorded by a medical examiner, unenhanced by any additional medical
comment by that examiner, does not constitute "competent medical evidence." LeShore v.
Brown, 8 Vet.App. 406 (1995). As there is no authentication for this entry, this evidence, as
well as the other medical records submitted, is not new and material as it presents no clinical
evidence of record that the veteran's back disorder is related to his military service.
 
 Also submitted to reopen the veteran's claim of entitlement to a back disorder are statements
from the veteran's minister, mother, and spouse. The veteran's minister indicated that the
veteran went to the VA hospital in 1957 and 1958 for his back. The veteran's mother stated
that the veteran told her that he hurt his back while in service, and that soon after service he
reinjured his back. The veteran's spouse reported that they were married in 1957, and that the
veteran had a back condition and was treated by VA that same year. The veteran testified
before the Board in July 1992 that he injured his back in service, which continued to bother
him intermittently until service discharge. He stated that after service discharge he injured his
back in 1957. M.C. testified that the veteran told him in 1957 that he injured his back while
in service. Due consideration has been given to the witness' testimony and statements adduced
here. As noted above, evidence is presumed credible for the purposes of reopening unless it is
inherently false or untrue. Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus v. Principi, 3
Vet.App. 510, 513 (1992). However, as M.C., the veteran, and his mother, spouse, and
minister are not physicians, they are not competent to make a determination that his current
back disorder is the result of any complaints made in service over three decades ago. Espiritu
v. Derwinski, 2 Vet.App. 492, 495 (1992); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). As
such, this evidence does not present a reasonable possibility that the outcome would be
changed. Colvin, 1 Vet.App. at 174.
 
 As none of the evidence added to the record since the 1964 rating decision, either by itself or
in the context of all the evidence, both old and new, provides medical evidence reflecting that
the veteran currently has a back disorder that was incurred in service or is related thereto, the
Board concludes that the additional evidence does not constitute new and material evidence
sufficient to reopen the claim for service connection for a back disorder. Therefore, the March
1964 rating decision remains final, and the claim is not reopened.
 
 ORDER
 
 New and material evidence not having been submitted, a petition to reopen a claim for
service connection for a back disorder, other than arthritis, is denied.
 

     MARY GALLAGHER         JEFF MARTIN
 

     LAWRENCE M. SULLIVAN
 

     H. N. SCHWARTZ   J. W. BLASINGAME, SR.
 

     HOLLY E. MOEHLMANN
 
 NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 1991 & Supp. 1995),
a decision of the Board of Veterans' Appeals granting less than the complete benefit, or
benefits, sought on appeal is appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed with the agency of
original jurisdiction on or after November 18, 1988. Veterans' Judicial Review Act, Pub. L.
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988). The date which appears on the face of this
decision constitutes the date of mailing and the copy of this decision which you have received
is your notice of the action taken on your appeal by the Board of Veterans' Appeals.029700912      991201    901031    99-33650

Citation Nr: 9933650  
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  91-40 415 )     DATE
     )
     RECONSIDERATION        )
     )

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955 and from April 1955 to August 1973.

This appeal arises from a July 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a total rating for 
compensation purposes based on individual unemployability.  
The veteran appealed, and the Board of Veterans' Appeals 
(Board) entered a decision in the case in January 1994.  In 
July 1994, reconsideration of that Board decision was ordered 
by the Chairman pursuant to 38 U.S.C.A. § 7103 (West 1991 & 
Supp 1999), and the case was remanded by an expanded panel of 
the Board in October 1994 for further development of the 
evidence.

The case was returned to the Board in August 1999. 
`

FINDINGS OF FACT

1.  Service connection is in effect for more than two 
disabilities in this case and one is rated as 60 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to 70 percent.

2.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.

CONCLUSION OF LAW

The requirements for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 501, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.16(a) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the Chairman of the Board grants a motion for 
reconsideration of a prior Board decision -- in this case the 
prior decision was a January 1994 Board decision -- the prior 
Board decision is vacated and the Reconsideration panel 
"sits in the same position as would a Board panel initially 
deciding the appeal" but "should employ current legal 
standards during its review . . . and . . . should consider 
all evidence received since the agency of original 
jurisdiction decision which was appealed to the BVA as having 
been received prior to the appellate decision."  VAOPGCPREC 
89-90 (Aug. 27, 1990); see also VAOPGCPREC 70-91 (Oct. 15, 
1991).  In this case, the January 1994 Board decision arose 
from an appeal of a July 1990 rating decision which denied a 
total rating for compensation purposes based on individual 
unemployability.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).

In this case, service connection is in effect for the 
following disabilities with the following ratings assigned:  
arteriosclerotic heart disease with old myocardial infarction 
and angina, rated as 60 percent disabling; bursitis, right 
shoulder, rated as 10 percent disabling; hiatal hernia with 
reflux esophagitis, rated as 10 percent disabling; hearing 
loss, left ear, assigned a noncompensable rating; and 
urethritis, assigned a noncompensable rating.  The combined 
rating for the service-connected disabilities is 70 percent.  
Thus, the Board notes that the veteran meets the percentage 
requirements set forth is section 4.16(a), and the remaining 
question is whether he is unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities.

On remand from the Board, a field examination was conducted 
and the RO obtained medical records and examinations in 
accordance with the remand instructions.  On the December 
1994 Report of Field Examination, it was noted that the 
veteran's main complaints were chest pains upon lifting or 
occasional movements such as walking along with generalized 
arthritis.  Fellow workers and friends of the veteran 
provided statements as to the veteran's "lack of 
adaptability to industrial endeavors" and they attributed 
this situation to the veteran's service-connected heart 
condition.  It is observed that five statements from 
prospective employers at various establishments that were on 
file in 1994, in effect, indicate that they were unable to 
hire the veteran because of his heart disease and job 
restrictions.  

Numerous medical records were subsequently obtained including 
a September 1994 Discharge Summary from a VA medical center 
(VAMC) where the veteran related having presented to the 
primary care clinic for follow-up appointment of an upper 
gastrointestinal series where he described chest pressure 
about 1/10 at that time and an approximate five-minute 
episode of chest pain two days prior to admission when he was 
driving.  The veteran reported that at that time the pain was 
not severe and he did not seek medical attention.  It was 
noted that the veteran had a history of coronary artery 
disease with myocardial infarction times two in the past.  
The veteran was admitted to the VAMC for further cardiac 
evaluation.  Because of having several risk factors for 
coronary artery disease, including his gender, his age, a 
family history of coronary artery disease, and a previous 
history of coronary artery disease, the veteran was admitted 
to the coronary care unit where a myocardial infarction was 
ruled out by enzymes.  He underwent an exercise treadmill 
test which was suboptimal.  He exercised for 4 minutes, 27 
seconds, and the test was terminated secondary to dizziness.  
Although there were no significant electrocardiographic 
changes during the treadmill test, it was noted that it was a 
suboptimal study.  The discharge diagnosis was chest pain of 
unknown etiology.  A one-week period of convalescence was 
recommended upon discharge.

On an April 1995 VA Diseases of the Heart examination report, 
the examiner noted under "Diagnosis" that the veteran had 
coronary artery disease and atherosclerotic coronary artery 
disease due to previous myocardial infarctions.  The 
examination also noted that the veteran had stable class 2 to 
class 3 anginal picture controlled with medications.  The 
examiner stated that there was no need for any further 
work-up or any further cardiac testing at that time and noted 
that the veteran was on a medical regime and being followed 
by physicians in the area.  The examiner stated that the 
veteran should continue his scheduled follow-up.  Similar 
findings were reported by a VA examiner on a December 1996 VA 
Diseases of the Heart examination report.  The December 1996 
examiner recommended that the veteran have stress testing 
repeated every two years to assess for medication efficacy as 
well as functional capacity. 

VA outpatient treatment reports show that the veteran was 
seen in the cardiology clinic on November 1995 with 
complaints of increased chest pain.  The veteran was unable 
to complete an exercise tolerance test secondary to 
lightheadedness.  In December 1997, the veteran was admitted 
to the VAMC again with complaints of tightness in his chest 
early in the morning that began three days earlier.  The 
examiner noted that he knew the veteran well, having seen him 
in the past, and recorded the medical history on the report 
including the history of myocardial infarctions in 1972 and 
1977.  The examiner's impression included chest pain, 
myocardial infarctions times two, angina, and palpation, 
questionable paroxysmal atrial fibrillation on digoxin.  As 
part of the treatment plan, the examiner conducted several 
tests including electrocardiogram and echocardiogram.  The 
final diagnoses included left ventricle hypertrophy, 
hypertension, diastolic dysfunction, and chest pain, etiology 
unknown.

More recent VA outpatient reports, dated in 1997 and 1998, 
showed continuous follow-up for atherosclerotic heart 
disease.

With regard to the veteran's other service-connected 
disorders, a VA examiner diagnosed chronic right shoulder 
tendonitis/bursitis on an April 1995 Joints examination 
report.  On an April 1995 VA Esophagus examination report, 
the examiner diagnosed gastroesophageal reflux disease and 
possible history of peptic ulcer disease.  The examiner noted 
with regard to the service-connected reflux esophagitis that, 
"given his long history of symptoms, he most likely will 
require lifelong treatment with H2 blocker therapy in 
addition" to modification of lifestyle and antacids.  On an 
August 1997 VA Joints examination report, the examiner 
diagnosed recurrent, chronic right shoulder bursitis with 
atrophy of the right shoulder capsule area, prominent 
bilateral acromioclavicular joints.  The examiner noted that 
there was no weakness but that there was limitation of range 
of motion of the right shoulder.

In addition to demonstrating regular follow-up of several of 
the veteran's service-connected disabilities, particularly 
the service-connected heart condition, the medical evidence 
of record, specifically, a March 1999 notation of an examiner 
in a VA progressive cardiac care clinic, shows the opinion of 
a doctor who examined the veteran that the veteran was 
"totally disabled."  Although the notation did not state 
specifically that the veteran was totally disabled solely due 
to service-connected disabilities, the examiner was seeing 
the veteran at the time of this notation for his 
service-connected coronary artery disease.  Thus, the Board 
concludes -- based on the March 1999 VA physician's opinion, 
the medical evidence showing regular treatment and follow-up 
for service-connected disabilities, and the statements of 
those interviewed for the Field Examination Report that the 
veteran's "lack of adaptability to industrial endeavors" 
was attributed to his service-connected heart condition -- 
that the benefit of the doubt as to whether the total 
disability results solely from service-connected disabilities 
may be resolved in favor of the veteran in this case.  
Accordingly, the Board finds that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and a total rating 
for compensation purposes based on individual unemployability 
may be granted.  38 U.S.C.A. §§ 501, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.16(a) (1999).


ORDER

A total rating for compensation purposes based on individual 
unemployability is granted.



                 
     JOAQUIN AGUAYO-PERELES       JACK W. BLASINGAME
Member, Board of Veterans' AppealsMember, Board of Veterans' 
Appeals

           
     BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals

                 
     MARK W. GREENSTREET          MICHAEL D. LYON
Member, Board of Veterans' AppealsMember, Board of Veterans' 
Appeals


           
     JEFF MARTIN
Member, Board of Veterans' Appeals



 


94 Decision Citation: BVA 94-00769
 Y94 
DOCKET NO.        91-40 415       )    DATE
                  )
                  )
                  )

THE ISSUE

Entitlement to a total rating based on individual unemployability due
to service-connected disabilities.

REPRESENTATION

Appellant represented by:  Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. J. McCafferty, Counse

INTRODUCTION

This matter came before the Board on appeal from a rating decision of
July 1990 from the St. Petersburg, Florida, Regional Office (RO).  The
veteran reports service from 1953 to August 1973.  The notice of
disagreement was received in September 1990, and the statement of the
case was furnished that same month.  A personal hearing on appeal was
conducted by the RO in January 1991.  A supplemental statement of the
case was furnished in March 1991.  The substantive appeal was received
in April 1991.  The case was docketed at the Board in August 1991.  A
personal hearing on appeal was conducted before the Board in
Washington, D.C., before Bruce E. Hyman, who is a member of the Board
section rendering the final determination in his claim and was
designated by the Chairman to conduct that hearing, pursuant to 38
U.S.C.A.
§ 7102(b) (West 1991).  The case was remanded by the Board in October
1992.  A supplemental statement of the case was issued in February
1993.  The case was returned to the Board in August 1993.  The
appellant has been represented throughout this appeal by Disabled
American Veterans.  That organization furnished its most recent
written argument to the Board in August 1993, and the case is now
ready for appellate review.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO committed error in not granting him a
total rating based on individual unemployability due to his service-
connected disabilities.  He contends that his service-connected
disabilities, particularly his cardiovascular disease, render him
unable to work.  He also points out that he has not worked since
service and refers to statements from potential employers which show
that they will not hire him.

DECISION OF THE BOARD

In accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991),
following review and consideration of all evidence and material of
record in the veteran's claims file, and for the following reasons and
bases, it is the decision of the Board that the preponderance of the
evidence is against the claim for a total rating based on individual
unemployability due to service-connected disabilities.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO.

2.  The veteran's service-connected disabilities, arteriosclerotic
heart disease, bursitis of the right shoulder, hiatal hernia with
reflux esophagitis, left ear hearing loss, and urethritis, are not of
such severity as to preclude gainful employment compatible with his
education and occupational experience.

CONCLUSION OF LAW

The veteran is not unemployable due to his service-connected
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1993).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds initially that the veteran's claim is "well grounded";
that is, it is not inherently implausible.  We also find that the
facts relevant to the issue on appeal have been properly developed and
that the statutory obligation of the Department of Veterans Affairs
(VA) to assist the veteran in the development of his claim has been
satisfied.  38 U.S.C.A.
§ 5107(a) (West 1991).

The veteran seeks a total rating based on individual unemployability
due to his service-connected disabilities.  Total disability will be
considered to exist when there is present any impairment of mind or
body which is sufficient to render it impossible for the average
person to follow a substantially gainful occupation.  38 C.F.R. §
3.340 (1993).  Total disability ratings for compensation may be
assigned where the schedular rating is less than total, when the
disabled person is, in the judgment of the rating agency, unable to
secure or follow a substantially gainful occupation as a result of
service-connected disabilities.  38 C.F.R. § 4.16 (1993).

In this regard, we note that the veteran's principal service-connected
disability is arteriosclerotic heart disease with old myocardial
infarction and angina, which is evaluated 60 percent disabling.  The
veteran is also service connected for bursitis of the right shoulder,
evaluated 10 percent disabling; hiatal hernia with reflux esophagitis,
currently evaluated 10 percent disabling; and hearing loss of the left
ear and urethritis, each of which i

evaluated as noncompensable.  The veteran's combined service-connected
disability rating is 70 percent and this rating has been in effect
since 1984.  Extraschedular consideration of the issue on appeal is
not required here because of the existence of a service-connected
disability evaluated at 60 percent disabling and a combined service-
connected disability rating of 70 percent. The record shows that the
veteran received a high school equivalency diploma and at the hearing
before this Board he stated that he had attended college for two
years, but did not have two years worth of credits.  The veteran
states he has not worked on a full-time basis since his discharge from
service in 1973, but in an earlier application for a total rating he
indicated that he had last worked full time in 1979.  He reports
experience in food service during his military career and occupational
experience as a cook, supervisor and handyman.  His testimony at the
hearing covered these points and also provided the basis for the
earlier remand decision.

The veteran was examined by the VA in June 1990 and at that time his
blood pressure was recorded as 180/110 on the right and 180/106 on the
left.  It was noted that the veteran had hypertension and was on
medication.  The heart was not enlarged and there was a short systolic
murmur in the apical area.  There was a regular sinus rhythm of 76.
Electrocardiogram was interpreted to reveal possible left ventricular
hypertrophy and possible inferior myocardial infarction.  The examiner
noted there has been no significant change since a tracing about four
months earlier.  Chest X-ray revealed no significant interval change
since an X-ray in February 1989.  The veteran indicated by history
that he had had myocardial infarctions in 1972 and 1977 and had
anginal symptoms since his second attack.  He reported taking
nitroglycerin for his chest pain.  The veteran also reported pain on
motion and restricted motion of the right shoulder.  Exami-nation
revealed forward flexion of 100 degrees and abduction to
90 degrees.  He reported pain on motion, and there was pain on
palpating the acromioclavicular junction on the right.  The veteran
also complained of hiatal hernia symptoms including reflux.  He
reported taking Maalox.  There was minimal epigastric tenderness on
palpation, and the bowel sounds were normal.  An audiogram showed a
moderate high frequency sensorineural hearing loss in the left ear.

Subsequent outpatient treatment reports from the VA and a service
medical facility show that during 1990, 1991 and 1992 the veteran
received treatment for nonservice-connected disabilities.  These
records show that he was treated for multiple joint complaints
diagnosed as polyarthritis and rheumatoid arthritis.  He was also
treated for testicular complaints, gastroenteritis, and upper
respiratory infections.  The only pertinent notation in the outpatient
records was an October 1992 entry at a service facility.  At that
time, the veteran was seen with complaints o

chest discomfort which was felt to be secondary to some gastro-
intestinal condition.  In light of his cardiac history, he was
referred for cardiac evaluation.  The veteran was evaluated in
November 1992.  His blood pressure was reported as 178/100 on the
right and 175/105 on the left.  He reported using between 20 and 30
nitroglycerin tablets per week.  The veteran's heart rate was reported
as 60 with occasional irregularity.  The carotid arteries were two
plus without bruits.  No murmur or gallop was heard.  The abdomen was
negative, and the lower extremities were negative for edema.  The
diagnosis was coronary artery disease with chronic stable angina and
hypertension.

It is clear from the record that the veteran's principal disability is
his cardiovascular disability, but it is not shown that this
condition, alone or in combination with the veteran's other service-
connected disabilities, precludes him from all types of gainful
employment.  The veteran's cardiovascular condition is such that light
manual labor and sedentary employment are feasible.  His angina is
stable with medication. There is no evidence of angina on moderate
exertion and there is no evidence of congestive heart failure. He
testified at the hearing that sometimes he can walk 2 or 3 blocks with
no problem but other times has difficulty.  He has a high school
equivalency diploma and has attended two years of college.  While the
veteran has some problems with his right shoulder and his hiatal
hernia, the nature of these conditions are not such as to cause
significant interference with his employment potential.  Also, his
hearing loss of the left ear and urethritis are essentially
asymptomatic and, as such, are assigned a noncompensable rating.
Employment such as a cashier or other light work in a seated position
as well as work involving being on his feet and walking (supervising)
would be compatible with the veteran's disabilities and employment
experience.  Carrying heavy objects around would not be in order as
regards employment.  Our review of the record leads us to conclude
that the veteran is not precluded from employment due to his service-
connected disabilities.

In support of his claim, the veteran has furnished several statements
from prospective employers, which state that they cannot hire the
veteran.  These statements are vague in stating why the veteran would
be unable to work for them, but two employers indicate that they could
not get insurance for the veteran because of his heart condition.  The
other statements are not sufficiently detailed to overcome the
reported medical findings of record which indicate that the veteran
would be able to perform less than physically strenuous employment on
a regular basis despite his service-connected disabilities.  A simple
statement from an employer indicating that they cannot hire the
veteran without some reasoning for their decision is insufficien

to establish that the veteran is incapable of employment due to his
service-connected disabilities, especially when the other evidence of
record contraindicates such statement.

Finally, the veteran has indicated that he was in receipt of a total
rating during the 1970's and feels that such rating should have been
continued to the present time.  However, we note that the veteran had
suffered from two heart attacks during the 1970's and his disability
was more significantly disabling at that time than currently.  He was
in receipt of a total rating for compensation purposes based on
individual unemployability from August 1975 to August 1979.  However,
as late as September 1989 the Board denied entitlement to a total
rating for compensation purposes based on individual unemployability.
With treatment over the years, the veteran's condition has improved,
With the help of medication, his current condition, while disabling as
indicated by the 60 percent rating assigned, is not of such severity
as to preclude employment as it was in the 1970's when his
cardiovascular disorder had not improved with treatment.  We have
found the veteran's hearing testimony to be credible.  He testified,
among other things, that he cannot work as a laborer or handyman.  We
concur with this, but we feel he can engage in other employment, as
explained above.  He has occupational experience as a supervisor.  In
our judgment, he can work as a supervisor.  He testified at the
hearing that he thought age was a factor in his inability to obtain
employment.  We cannot consider age with regard to the issue on
appeal.  He testified that sometimes he has tightness in his chest and
feels lightheaded, but never had a problem with breathing.  We feel
all of this is compatible with the 60 percent rating he carries for
heart disease.  It is not compatible with unemployability.  He
testified that he takes medication for the hiatal hernia and sometimes
it causes him gas.  This is not considered significant functional
impairment.  Accord-
ingly, the veteran's claim for a total rating based on individual
unemployability due to service-connected disabilities must be denied.

The Board finds the negative evidence outweighs the positive evidence
in this case, and that the veteran has not satisfied the burden of
proof required for favorable action on appeal.

ORDER

A total rating based on individual unemployability due to service-
connected disabilities is denied.

BOARD OF VETERANS' APPEALS
WASHINGTON, D.C.  20420

                                  *
      GEORGE R. SENYK             (Member temporarily absent)

                             BRUCE E. HYMAN

*38 U.S.C.A. § 7102(a)(2)(A) (West 1991) permits a Board of Veterans'
Appeals Section, upon direction of the Chairman of the Board, to
proceed with the transaction of business without awaiting assignment
of an additional Member to the Section when the Section is composed of
fewer than three Members due to absence of a Member, vacancy on the
Board or inability of the Member assigned to the Section to serve on
the panel.  The Chairman has directed that the Section proceed with
the transaction of business, including the issuance of decisions,
without awaiting the assignment of a third Member.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 1991), a
decision of the Board of Veterans' Appeals granting less than the
complete benefit, or benefits, sought on appeal is appealable to the
United States Court of Veterans Appeals within 120 days from the date
of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed
with the agency of original jurisdiction on or after November 18,
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402
(1988).  The date which appears on the face of this decision
constitutes the date of mailing and the copy of this decision which
you have received is your notice of the action taken on your appeal by
the Board of Veterans' Appeals.



DOCKET NO.        91-40 415       )    DATE
                  )
                  )
                  )

THE ISSUE

Entitlement to a total rating based on individual unemployability due
to service-connected disabilities.

REPRESENTATION

Appellant represented by:  Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. J. McCafferty, Counse

INTRODUCTION

This matter came before the Board on appeal from a rating decision of
July 1990 from the St. Petersburg, Florida, Regional Office (RO).  The
veteran reports service from 1953 to August 1973.  The notice of
disagreement was received in September 1990, and the statement of the
case was furnished that same month.  A personal hearing on appeal was
conducted by the RO in January 1991.  A supplemental statement of the
case was furnished in March 1991.  The substantive appeal was received
in April 1991.  The case was docketed at the Board in August 1991.  A
personal hearing on appeal was conducted before the Board in
Washington, D.C., before Bruce E. Hyman, who is a member of the Board
section rendering the final determination in his claim and was
designated by the Chairman to conduct that hearing, pursuant to 38
U.S.C.A.
§ 7102(b) (West 1991).  The case was remanded by the Board in October
1992.  A supplemental statement of the case was issued in February
1993.  The case was returned to the Board in August 1993.  The
appellant has been represented throughout this appeal by Disabled
American Veterans.  That organization furnished its most recent
written argument to the Board in August 1993, and the case is now
ready for appellate review.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO committed error in not granting him a
total rating based on individual unemployability due to his service-
connected disabilities.  He contends that his service-connected
disabilities, particularly his cardiovascular disease, render him
unable to work.  He also points out that he has not worked since
service and refers to statements from potential employers which show
that they will not hire him.

DECISION OF THE BOARD

In accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991),
following review and consideration of all evidence and material of
record in the veteran's claims file, and for the following reasons and
bases, it is the decision of the Board that the preponderance of the
evidence is against the claim for a total rating based on individual
unemployability due to service-connected disabilities.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO.

2.  The veteran's service-connected disabilities, arteriosclerotic
heart disease, bursitis of the right shoulder, hiatal hernia with
reflux esophagitis, left ear hearing loss, and urethritis, are not of
such severity as to preclude gainful employment compatible with his
education and occupational experience.

CONCLUSION OF LAW

The veteran is not unemployable due to his service-connected
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1993).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds initially that the veteran's claim is "well grounded";
that is, it is not inherently implausible.  We also find that the
facts relevant to the issue on appeal have been properly developed and
that the statutory obligation of the Department of Veterans Affairs
(VA) to assist the veteran in the development of his claim has been
satisfied.  38 U.S.C.A.
§ 5107(a) (West 1991).

The veteran seeks a total rating based on individual unemployability
due to his service-connected disabilities.  Total disability will be
considered to exist when there is present any impairment of mind or
body which is sufficient to render it impossible for the average
person to follow a substantially gainful occupation.  38 C.F.R. §
3.340 (1993).  Total disability ratings for compensation may be
assigned where the schedular rating is less than total, when the
disabled person is, in the judgment of the rating agency, unable to
secure or follow a substantially gainful occupation as a result of
service-connected disabilities.  38 C.F.R. § 4.16 (1993).

In this regard, we note that the veteran's principal service-connected
disability is arteriosclerotic heart disease with old myocardial
infarction and angina, which is evaluated 60 percent disabling.  The
veteran is also service connected for bursitis of the right shoulder,
evaluated 10 percent disabling; hiatal hernia with reflux esophagitis,
currently evaluated 10 percent disabling; and hearing loss of the left
ear and urethritis, each of which i

evaluated as noncompensable.  The veteran's combined service-connected
disability rating is 70 percent and this rating has been in effect
since 1984.  Extraschedular consideration of the issue on appeal is
not required here because of the existence of a service-connected
disability evaluated at 60 percent disabling and a combined service-
connected disability rating of 70 percent. The record shows that the
veteran received a high school equivalency diploma and at the hearing
before this Board he stated that he had attended college for two
years, but did not have two years worth of credits.  The veteran
states he has not worked on a full-time basis since his discharge from
service in 1973, but in an earlier application for a total rating he
indicated that he had last worked full time in 1979.  He reports
experience in food service during his military career and occupational
experience as a cook, supervisor and handyman.  His testimony at the
hearing covered these points and also provided the basis for the
earlier remand decision.

The veteran was examined by the VA in June 1990 and at that time his
blood pressure was recorded as 180/110 on the right and 180/106 on the
left.  It was noted that the veteran had hypertension and was on
medication.  The heart was not enlarged and there was a short systolic
murmur in the apical area.  There was a regular sinus rhythm of 76.
Electrocardiogram was interpreted to reveal possible left ventricular
hypertrophy and possible inferior myocardial infarction.  The examiner
noted there has been no significant change since a tracing about four
months earlier.  Chest X-ray revealed no significant interval change
since an X-ray in February 1989.  The veteran indicated by history
that he had had myocardial infarctions in 1972 and 1977 and had
anginal symptoms since his second attack.  He reported taking
nitroglycerin for his chest pain.  The veteran also reported pain on
motion and restricted motion of the right shoulder.  Exami-nation
revealed forward flexion of 100 degrees and abduction to
90 degrees.  He reported pain on motion, and there was pain on
palpating the acromioclavicular junction on the right.  The veteran
also complained of hiatal hernia symptoms including reflux.  He
reported taking Maalox.  There was minimal epigastric tenderness on
palpation, and the bowel sounds were normal.  An audiogram showed a
moderate high frequency sensorineural hearing loss in the left ear.

Subsequent outpatient treatment reports from the VA and a service
medical facility show that during 1990, 1991 and 1992 the veteran
received treatment for nonservice-connected disabilities.  These
records show that he was treated for multiple joint complaints
diagnosed as polyarthritis and rheumatoid arthritis.  He was also
treated for testicular complaints, gastroenteritis, and upper
respiratory infections.  The only pertinent notation in the outpatient
records was an October 1992 entry at a service facility.  At that
time, the veteran was seen with complaints o

chest discomfort which was felt to be secondary to some gastro-
intestinal condition.  In light of his cardiac history, he was
referred for cardiac evaluation.  The veteran was evaluated in
November 1992.  His blood pressure was reported as 178/100 on the
right and 175/105 on the left.  He reported using between 20 and 30
nitroglycerin tablets per week.  The veteran's heart rate was reported
as 60 with occasional irregularity.  The carotid arteries were two
plus without bruits.  No murmur or gallop was heard.  The abdomen was
negative, and the lower extremities were negative for edema.  The
diagnosis was coronary artery disease with chronic stable angina and
hypertension.

It is clear from the record that the veteran's principal disability is
his cardiovascular disability, but it is not shown that this
condition, alone or in combination with the veteran's other service-
connected disabilities, precludes him from all types of gainful
employment.  The veteran's cardiovascular condition is such that light
manual labor and sedentary employment are feasible.  His angina is
stable with medication. There is no evidence of angina on moderate
exertion and there is no evidence of congestive heart failure. He
testified at the hearing that sometimes he can walk 2 or 3 blocks with
no problem but other times has difficulty.  He has a high school
equivalency diploma and has attended two years of college.  While the
veteran has some problems with his right shoulder and his hiatal
hernia, the nature of these conditions are not such as to cause
significant interference with his employment potential.  Also, his
hearing loss of the left ear and urethritis are essentially
asymptomatic and, as such, are assigned a noncompensable rating.
Employment such as a cashier or other light work in a seated position
as well as work involving being on his feet and walking (supervising)
would be compatible with the veteran's disabilities and employment
experience.  Carrying heavy objects around would not be in order as
regards employment.  Our review of the record leads us to conclude
that the veteran is not precluded from employment due to his service-
connected disabilities.

In support of his claim, the veteran has furnished several statements
from prospective employers, which state that they cannot hire the
veteran.  These statements are vague in stating why the veteran would
be unable to work for them, but two employers indicate that they could
not get insurance for the veteran because of his heart condition.  The
other statements are not sufficiently detailed to overcome the
reported medical findings of record which indicate that the veteran
would be able to perform less than physically strenuous employment on
a regular basis despite his service-connected disabilities.  A simple
statement from an employer indicating that they cannot hire the
veteran without some reasoning for their decision is insufficien

to establish that the veteran is incapable of employment due to his
service-connected disabilities, especially when the other evidence of
record contraindicates such statement.

Finally, the veteran has indicated that he was in receipt of a total
rating during the 1970's and feels that such rating should have been
continued to the present time.  However, we note that the veteran had
suffered from two heart attacks during the 1970's and his disability
was more significantly disabling at that time than currently.  He was
in receipt of a total rating for compensation purposes based on
individual unemployability from August 1975 to August 1979.  However,
as late as September 1989 the Board denied entitlement to a total
rating for compensation purposes based on individual unemployability.
With treatment over the years, the veteran's condition has improved,
With the help of medication, his current condition, while disabling as
indicated by the 60 percent rating assigned, is not of such severity
as to preclude employment as it was in the 1970's when his
cardiovascular disorder had not improved with treatment.  We have
found the veteran's hearing testimony to be credible.  He testified,
among other things, that he cannot work as a laborer or handyman.  We
concur with this, but we feel he can engage in other employment, as
explained above.  He has occupational experience as a supervisor.  In
our judgment, he can work as a supervisor.  He testified at the
hearing that he thought age was a factor in his inability to obtain
employment.  We cannot consider age with regard to the issue on
appeal.  He testified that sometimes he has tightness in his chest and
feels lightheaded, but never had a problem with breathing.  We feel
all of this is compatible with the 60 percent rating he carries for
heart disease.  It is not compatible with unemployability.  He
testified that he takes medication for the hiatal hernia and sometimes
it causes him gas.  This is not considered significant functional
impairment.  Accord-
ingly, the veteran's claim for a total rating based on individual
unemployability due to service-connected disabilities must be denied.

The Board finds the negative evidence outweighs the positive evidence
in this case, and that the veteran has not satisfied the burden of
proof required for favorable action on appeal.

ORDER

A total rating based on individual unemployability due to service-
connected disabilities is denied.

BOARD OF VETERANS' APPEALS
WASHINGTON, D.C.  20420

                                  *
      GEORGE R. SENYK             (Member temporarily absent)

                             BRUCE E. HYMAN

*38 U.S.C.A. § 7102(a)(2)(A) (West 1991) permits a Board of Veterans'
Appeals Section, upon direction of the Chairman of the Board, to
proceed with the transaction of business without awaiting assignment
of an additional Member to the Section when the Section is composed of
fewer than three Members due to absence of a Member, vacancy on the
Board or inability of the Member assigned to the Section to serve on
the panel.  The Chairman has directed that the Section proceed with
the transaction of business, including the issuance of decisions,
without awaiting the assignment of a third Member.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 1991), a
decision of the Board of Veterans' Appeals granting less than the
complete benefit, or benefits, sought on appeal is appealable to the
United States Court of Veterans Appeals within 120 days from the date
of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed
with the agency of original jurisdiction on or after November 18,
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402
(1988).  The date which appears on the face of this decision
constitutes the date of mailing and the copy of this decision which
you have received is your notice of the action taken on your appeal by
the Board of Veterans' Appeals.


